J-S06020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN G. BERG                               :
                                               :
                       Appellant               :   No. 192 EDA 2019

             Appeal from the PCRA Order Entered January 7, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0006201-2016


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JUNE 03, 2020

        John G. Berg appeals the denial of his request for relief under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46. Because Berg is no

longer serving a sentence for his conviction under this case, we affirm the

order denying his PCRA petition.

        Berg pled guilty to indecent assault1 and the trial court sentenced him

to 18 months’ reporting probation in October 2017. Berg filed the instant

counseled PCRA petition in October 2018. The PCRA court issued a notice of

intent to dismiss the petition without a hearing. See Pa.R.Crim.P. 907(2). Berg

responded to the Rule 907 notice and the PCRA court ultimately denied the

petition. This timely appeal followed.

        Berg raises one issue before this Court:

____________________________________________


1   18 Pa.C.S.A. § 3126(a)(1).
J-S06020-20


         Did the PCRA [c]ourt err when it dismissed Berg’s PCRA
         petition without an evidentiary hearing?

Berg’s Br. at 2.

      Our review of the PCRA court’s denial of PCRA relief “is limited to

examining whether the evidence of record supports the court's determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019). To be eligible for relief, a PCRA

petitioner must establish, among other things, that he or she is “currently

serving a sentence of imprisonment, probation or parole for the crime. . . .”

42 Pa.C.S.A. § 9543(a)(1)(i).

      Berg’s 18-month sentence expired on April 25, 2019, which he admits.

Berg’s Br. at 3. The record thus establishes that he is no longer “serving a

sentence of imprisonment, probation or parole for the crime” at issue. See 42

Pa.C.S.A. § 9543(a)(1)(i). He is therefore ineligible for PCRA relief and we

affirm the denial of Berg’s PCRA petition. See Commonwealth v. Ahlborn,

699 A.2d 718, 720 (Pa. 1997) (concluding “the denial of relief for a petitioner

who has finished serving his sentence is required by the plain language of the

[PCRA] statute”).

      Order affirmed.




                                     -2-
J-S06020-20



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2020




                          -3-